DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/20 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 13 recites “an analog over print varnish (OPV) flood coating device to coat the print media substrate entirely...except where the resist fluid...resists the coating” (lines 5-8).
This suggests that the coating device, per se, selectively coats the substrate so as to avoid the areas with resist fluid. However, ¶13-14 disclose that the coating device coats the entire surface of the substrate, including the areas to which resist fluid is applied (¶13-14 further disclose that the resist fluid prevents the coating from permanently attaching to areas where the resist fluid is applied, but this still means the coating was initially applied to those areas). Therefore, claim 13 contains new matter.

Claims 14-15 contain new matter for depending from claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
prevent application of coating fluid to the knockout area” (lines 5-6) and “the resist fluid prevents application of the coating fluid” (last line). 
However, paragraphs 13-14 of the specification state that the coating fluid is applied to the entire surface of the substrate, so it is unclear how the resist fluid prevents application of the coating fluid as claimed. Specifically, it is impossible to coat the entire surface of the substrate as claimed on lines 7-8 if the resist fluid prevents application of the coating fluid.
In light of the specification, it will be interpreted that the coating is applied to the entire substrate surface and the resist fluid resists application of the coating fluid.

Claims 10-12 are indefinite for depending from claim 9.

Claim 13 recites “an analog over print varnish (OPV) flood coating device to coat the print media substrate entirely...except where the resist fluid...resists the coating” (lines 5-8).
This suggests that the coating device, per se, selectively coats the substrate so as to avoid the areas with resist fluid. However, ¶13-14 disclose that the coating device coats the entire surface of the substrate, including the areas to which resist fluid is applied (¶13-14 further disclose that the resist fluid prevents the coating from permanently attaching to areas where the resist fluid is applied, but this still means the coating was initially applied to those areas). It is unclear how the claimed coating device 
For the purpose of examination, it will be interpreted that the coating fluid is applied to the areas with resist fluid, and wherein the resist fluid resists application of the coating fluid.

Claim 14 recites that the resist fluid pattern prevents application of the protective coating. Therefore, claim 14 is indefinite for substantially the same reason as claim 9, and will be interpreted similarly to claim 9.

Claim 15 is indefinite for depending from claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hell (DE 2725093 A) in view of DeJoseph et al. (US 20110132213 A1, hereinafter DeJoseph) and Brown et al. (US 4786532 A, hereinafter Brown).
As to claim 1, Hell teaches a print media substrate coating system comprising: 
a resist fluid pattern printing printer 4, 7-8 (fig. 1) to print resist fluid onto a selected area of a print media substrate surface (the last 15 lines of pg. 1 of the translation, and lines 1-6 and 22-27 of pg. 2 of the translation teach that a laser 4 selectively causes a pattern of resist fluid to be accepted by moisture absorbing points on the substrate, wherein the resist fluid is applied from roller 8); and, 
an analog flood coating device 9 to flood a coating fluid (ink, pg. 2 lines 27-28 of the translation) onto the print media substrate surface, wherein the resist fluid resists application of the coating fluid on the selected area of the print media substrate surface so that the coating fluid forms a coating pattern on the print media substrate surface that is an inverse pattern of the resist fluid pattern (the paragraph bridging pgs. 1-2 of the translation describe depositing resist fluid in an inverse of the desired coating fluid pattern to be created; the paragraph bridging pgs. 1-2 of the translation and lines 22-27 of pg. 2 of the translation teach that the resist fluid resists application of the coating fluid, resulting in the claimed coating pattern).  
Hell does not teach that the resist fluid pattern printing printer is an inkjet printer, wherein the resist fluid is printed in a resist fluid pattern, and
the entire area of the print media substrate (specifically, Hell is silent as to whether the printing roller 9 applies ink to the entire width of the substrate).
Regarding the claimed inkjet printer,
DeJoseph teaches a printing apparatus comprising a resist fluid printing aqueous jet device 1014 (fig. 10; ¶76) that prints resist fluid in a resist fluid pattern (i.e. resist fluid is only printed where a following fluid is to be resisted - ¶76) directly onto the substrate (making DeJoseph’s resist fluid printer analogous to Hell’s, which also prints directly onto a substrate), and an analog coating device 1002, 1008, 1010 that floods a coating (ink - ¶76) onto the substrate (¶76), wherein the resist fluid pattern resists the application of the coating (¶76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell such that the system is configured to print a resist fluid pattern using an aqueous jet system as taught by DeJoseph (in place of Hell’s laser and roller elements 4-5, 7-8) since such a modification would reduce the complexity and number of parts of the apparatus.
While Hell as modified teaches that the resist pattern printing device is an aqueous jet system 1014 (DeJoseph), Hell as modified still does not teach that the aqueous jet system is an “inkjet” printer.
DeJoseph teaches in a further embodiment that an aqueous jet system 214 (which) for printing resist fluid an inkjet printer (¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell as modified such that the 
Regarding the limitation of coating the entire surface of the substrate with coating fluid,
Brown teaches wherein a printing assembly 10-15 including a flexographic printing roller 15 (which is analogous to Hell’s printing roller 9) configured to coat the entire width of the substrate with coating fluid (i.e. ink; see the abstract; when the modified Hell is further modified in view of Brown, the result is that the whole surface of the substrate receives the coating fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Hell to print the whole surface of the substrate with a flexographic printing roller since such a modification would be simple substitution of one printing structure for another for the predictable result that the substrate is still successfully printed.

As to claim 2, Hell teaches wherein the resist fluid pattern inkjet printing device 1014 (DeJoseph) comprises a digital printing device 1014 (DeJoseph; ¶75-76 of DeJoseph teach that the resist fluid printing device 1014 prints variable image information, meaning the content of the printed image is automatically adjusted when a different image is to be printed; ¶80-82 teaches that the printing device of fig. 10 of DeJoseph is digitally controlled by a digital system to print the variable information 

As to claim 5, Hell as modiifed teaches wherein the analog coating device comprises an analog device configured as a flexography coating device 14-15 (see title and abstract of Brown).

As to claim 6, Hell as modified teaches wherein the resist fluid (aqueous solution, ¶76-77 of DeJoseph) comprises a fugitive resist fluid (water) that dissipates (water evaporates) from the substrate surface after resisting application of the coating fluid on the substrate surface where the resist fluid pattern is printed (¶76-77 of DeJoseph).  

As to claim 7, Hell as modified teaches wherein the fugitive resist fluid dissipates over a period of time on the order of one second in duration (the prior art system is capable of being used to apply a certain amount of fugitive resist fluid, and the environment in which the printing occurs can be such that the fugitive resist fluid dissipates over a period of time on the order of one second in duration).


Hell further teaches (in another embodiment shown in fig. 2) a sensor to sense a media alignment marking on the substrate (pg. 2 lines 18-22 teach that media alignment markings are used to trigger certain processing of the medium, such as trimming and multi-color processing; the triggering is performed using at least one inherent sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the system of the modified Hell such that multicolor printing is performed using at least one sensor for detecting a register mark, as further taught by Hell for the predictable result that more colorful pictures can be produced.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hell in view of DeJoseph and Brown as applied to claim 2 above and further in view of the Non-Patent Literature “Types of inkjet printing” (hereinafter “Printing”).
As to claim 3, Hell as modified teaches the limitations of the claim except wherein the digital printing device comprises a drop-on-demand inkjet printing device.
Printing teaches wherein a digitally controlled jet system is a drop-on-demand inkjet printing device (pg. 1, drop on demand piezo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell as modified such that the .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hell (DE 2725093 A) in view of Brown et al. (US 4786532 A, hereinafter Brown) and Yamamoto (US 20080134917 A1).
As to claim 9, Hell teaches a non-transitory machine-readable storage medium storing instructions that when executed by a processor of a substrate coating system cause the system to: 
print resist fluid onto a knockout area of the print media substrate to prevent application of coating fluid to the knockout area (resist fluid printer 4, 7-8 prints resist fluid onto a knockout area defined by a laser 4 using an electronic memory – see the paragraph bridging pgs. 1-2 of the translation as well as lines 22-27 of pg. 2 of the translation), and 
while Hell is silent as to whether the following functions are executed in response to instructions on the storage medium, Hell further teaches wherein the system is configured to: 
receive a print media substrate (see fig. 1); and, 
flood coat the surface area of the print media substrate with the coating fluid (via roller 9) thereby applying the coating fluid to the surface area of the print media substrate except in the knockout area where the resist fluid prevents application of the coating fluid (see the 112b rejection of this claim above for the examiner’s interpretation; the paragraph bridging pgs. 1-2 of the translation describe depositing resist fluid in an  
Hell is silent as to whether the storage medium stores instructions that, when executed by a processor, cause the system to:
receive a print media substrate; and, 
flood coat the entire surface area of the print media substrate with the coating fluid thereby applying the coating fluid to the entire surface area of the print media substrate except in the knockout area where the resist fluid prevents application of the coating fluid.
Regarding the limitation of coating the entire surface area of the substrate,
Brown teaches wherein a printing assembly 10-15 including a flexographic printing roller 15 (which is analogous to Hell’s printing roller 9) configured to coat the entire surface area of the substrate with coating fluid (i.e. ink; see the abstract; when the modified Hell is further modified in view of Brown, the result is that the whole surface of the substrate receives the coating fluid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell to print the whole surface of the substrate with a flexographic printing roller since such a modification would be simple substitution of one printing structure for another for the predictable result that the substrate is still successfully printed.
Regarding the claimed stored instructions,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell as modified such that printing is started with a controller executing stored instructions, as taught by Yamamoto, because it would be a convenient way to start an image forming process.
Hell as modified teaches the claimed storage medium storing instructions causing the system to receive a media substrate (see fig. 1, Hell), and 
flood coat the entire surface area of the substrate with the coating fluid (as taught by Brown) thereby applying the coating fluid (ink) to the entire surface area of the print media substrate except in the knockout area (moisture absorbing points of Hell) where the resist fluid prevents application of the coating fluid (the modified Hell teaches these limitations because the image forming apparatus would be controlled to start using controller and stored instructions as taught by Yamamoto).

As to claim 10, Hell teaches wherein printing resist fluid comprises determining (i.e. causally determining, by the application of laser energy – see pg. 2 lines 22-27 of the translation) a location of the knockout area based on print data stored on a digital printing device (the print data is stored in electronic memory 6 – see lines 22-27 on pg. 2 of the translation).  

receive a second media substrate (the system is capable of printing on another substrate when the system is used a second time); 
determine (i.e. causally determine) a location of a second knockout area based on the print data (the second knockout area on the second substrate will be determined at least by the electronic memory 6 – see lines 22-27 of pg. 2 of the translation); and, 
print resist fluid onto the second knockout area of the second media substrate, wherein the second knockout area is in a different location on the second media than the knockout location on the first media substrate (lines 9-11 from the bottom of pg. 1 of the translation teaches that the lengths of images can be chosen arbitrarily meaning that the apparatus can print resist fluid onto the second knockout area of the second media substrate, wherein the second knockout area is in a different location on the second media than the knockout location on the first media substrate).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hell in view of Brown and Yamamoto as applied to claim 9 above and further in view of DeJoseph et al. (US 20110132213 A1, hereinafter DeJoseph) and the Non-Patent Literature “Types of inkjet printing” (hereinafter “Printing”).
As to claim 12, Hell as modified teaches the limitations of the claim except wherein printing resist fluid comprises printing the resist fluid from a digitally controlled drop-on-demand inkjet printing device.
DeJoseph teaches a printing apparatus comprising a digitally controlled resist fluid printing aqueous jet device 1014 (fig. 10 and ¶76 describe the resist printing device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell as modified such that the system is configured to print a resist fluid pattern using an aqueous jet system as taught by DeJoseph (in place of Hell’s laser and roller elements 4-5, 7-8) since such a modification would reduce the complexity and number of parts of the apparatus.
While Hell as modified teaches that the resist pattern printing device is an aqueous jet system 1014 (DeJoseph), Hell as modified still does not teach that the aqueous jet system is an “inkjet” printer.
DeJoseph teaches in a further embodiment that an aqueous jet system 214 (which) for printing resist fluid an inkjet printer (¶49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell as modified such that the aqueous jet system is embodied as an inkjet printer, as further taught by DeJoseph since such a modification would be a simple substitution of one kind of aqueous jet system for another for the predictable result that the substrate is still successfully printed with resist fluid.

Printing teaches wherein a digitally controlled jet system is a drop-on-demand inkjet printing device (pg. 1, drop on demand piezo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Hell as modified such that the digital printing inkjet device comprises a drop-on-demand inkjet printing device, as taught by Printing for the predictable advantage of high reliability (pg. 1, Printing).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 20180043716 A1, hereinafter Levin) in view of DeJoseph et al. (US 20110132213 A1, hereinafter DeJoseph) and Lambert et al. (US 5830573 A, hereinafter Lambert).
As to claim 13, Levin teaches a substrate coating system comprising: 
a resist fluid digital printing device 101 (¶14, a digitally controlled jet system) to print resist fluid (i.e. “fixer material,” which is a resist fluid that prevents an overcoat from being fixed onto the substrate, as described in ¶18) onto a surface of a print media substrate, the resist fluid pattern corresponding to knockout areas 220, 220 (fig. 4) on the print media substrate; 
a resist fluid pattern (fig. 4 shows the resist fluid pattern in the form of unprinted areas 220; however, these areas are merely locations not covered by image regions 215, so the digital printing device is not considered to have printed the resist fluid *in the resist fluid pattern*); 

a memory device comprising print instructions and print data (¶12 teaches that the processor 110 executes instructions for controlling the apparatus; the inherent memory storing the instructions reads on the memory device); and, 
a processor 110 programmed to execute the print instructions (¶12).  
Levin does not teach that the digital printing device is a pattern forming printing device that prints the resist fluid in the resist fluid pattern,
wherein the analog printing device coats such that the surface of the media substrate is entirely coated with the clear protecting coating except where the resist fluid printed in the resist fluid pattern resists the coating (this is because the coating remains, albeit in an unfixed state, on the knockout areas 220 until brushed/blown off - ¶18); and
the processor controls printing of the resist fluid pattern on the print media substrate according to information in the print data.
DeJoseph teaches a pattern forming resist printing device 1014 that prints resist fluid in a resist fluid pattern (i.e. resist fluid is only printed where a following fluid is to be resisted - ¶76; when Levin is modified in view of DeJoseph, the resist print device becomes a pattern forming printing device), and
the processor (overall control structure of the apparatus) controls printing of the resist fluid pattern on the print media substrate according to information in the print data (¶80-81 teaches that the variable image printed by the digital printing device 1014 in fig. 10 is from a digital data source 1222).

Levin as modified does not teach wherein the analog printing device coats such that the surface of the media substrate is entirely coated with the clear protecting coating except where the resist fluid printed in the resist fluid pattern is printed.
Regarding the limitations above,
Lambert teaches the concept of a coating process wherein substrates pre-printed with resist fluid in the form of varnish-repellent inks are subsequently coated with varnish, wherein the varnish is repelled from the areas pre-printed with resist fluid (col. 1 lines 12-23; when Levin is further modified in view of Lambert, the substrate is entirely coated except where the resist fluid pattern is printed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin to use varnish-repellent as the resist fluid as taught by Lambert so as to simplify the printing process (i.e. the step of brushing/blowing away the undesired varnish would be eliminated).
Levin as modified teaches wherein the analog printing device coats such that the surface of the media substrate is entirely coated with the clear protecting coating except 

As to claim 14, Levin as modified teaches wherein the resist fluid pattern (corresponding to the unprinted areas 220 in fig. 4 of Levin) is to prevent application of the clear protective coating to the knockout areas (see the 112b  rejection of this claim above for the examiner’s interpretation; the knockout areas are formed by unprinted areas 220 in Levin; in view of Lambert, the coating fluid is repelled by the resist fluid) such that a coating pattern (of varnish) on the media substrate is a reverse pattern of the resist fluid pattern (this is due to the varnish-repellent of Lambert).  

As to claim 15, Levin as modified teaches the limitations of the claim except a media alignment sensor to sense an alignment marking on the media substrate to align the media substrate prior to printing the resist fluid.
DeJoseph teaches an image forming apparatus for printing multiple colors using a media alignment sensor 7008 (¶174) to sense an alignment marking on the media substrate to align the media substrate prior to printing the resist fluid (¶144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin as modified to print multiple colors using at least one sensor and registration mark as taught by DeJoseph to create more visually appealing images.
Response to Arguments

Applicant’s arguments with respect to the rejections of claims 2-5 have been considered but are moot in view of the new ground(s) of rejection.

Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that DeJoseph does not teach the elements of claim 1.
Applicant’s argument is not persuasive because DeJoseph teaches some elements of claim 1 as discussed in the rejection of claim 1 above.

On pg. 13, regarding claim 9, Applicant argues that Hell does not teach printing a resist fluid pattern.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “printing a resist fluid pattern”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nevertheless, Hell does teach printing a resist fluid pattern. The laser 7 determines the shape of the resist fluid pattern, and roller 8 applies the resist fluid to the irradiated portion of the substrate, resulting in the resist fluid pattern being formed on the substrate.

Applicant further argues on pg. 13 that Hell does not teach printing resist fluid onto a knockout area on a print media substrate where the resist fluid in the knockout area prevents application of the coating fluid, as in claim 9.
Applicant’s argument is not persuasive. In view of the 112b rejection of claim 9, claim 9 is interpreted as reciting that the resist fluid “resists” application of the coating fluid, instead of “preventing” application of the coating fluid.
In Hell, the paragraph bridging pgs. 1-2 of the translation describe depositing resist fluid in an inverse of the desired coating fluid pattern to be created, the knockout area being the area to which the resist fluid is applied. The paragraph bridging pgs. 1-2 of the translation and lines 22-27 of pg. 2 of the translation teach that the resist fluid resists application of the coating fluid. Therefore, Applicant’s argument is not persuasive.

Applicant further argues on pg. 13 that the resist fluid pattern of Hell is not created by printing a resist fluid pattern onto a selected area of the printing material because a laser is used to help define the shape of the resist fluid pattern.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “printing a resist fluid pattern onto a selected area of the printing material”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
prints the resist fluid onto the substrate, such that the resist fluid adheres to the areas irradiated by the laser. Just because a laser defines the resist fluid pattern does not negate the fact that roller 8 prints the resist fluid. 

Applicant argues on pg. 13 that the resist fluid pattern printed in Hell is not a resist fluid pattern that is printed onto the print material in a knockout area because a laser is used to define which areas of the substrate adhere to the resist fluid.
Applicant’s argument is unpersuasive. Just because the shape of the resist fluid pattern is defined by the laser does not negate the fact that the resist fluid pattern is printed (by roller 8) onto the print material in a knockout area (being the areas of the substrate to which the resist fluid adheres). 
If Applicant is arguing that the laser, per se, prints the resist pattern and that the fluid applied by roller 8 is the claimed coating fluid, Applicant’s argument is still unpersuasive because the Office Action does not interpret Hell in this manner.

Applicant argues on pg. 14 that Yamamoto does not teach printing resist fluid in a pattern to prevent application of a coating fluid.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yamamoto was merely relied on to teach that a printing apparatus overall is controlled by instructions on a storage medium. Hell in view of Brown already teaches the concept of printing resist fluid in a resist fluid pattern to resist the application of a coating fluid. When Hell in view of Brown is further modified in view of Yamamoto, the result is that all functions of the modified Hell, including the printing of the resist fluid pattern, are performed due to the instructions on the storage medium.

On pg. 14, Applicant argues that Levin and DeJoseph do not teach claim 13 for the same reasons Applicant discusses for claim 1 (see pg.11). Specifically, Applicant argues that DeJoseph does not teach a resist fluid that resists application of a coating fluid so that the coating fluid forms an inverse pattern of the resist fluid pattern.
Applicant’s argument is not persuasive. ¶76 of DeJoseph clearly teaches that the resist fluid resists application of a coating fluid so that the coating fluid forms an inverse pattern of the resist fluid pattern. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./           Examiner, Art Unit 2853                 

/JILL E CULLER/           Primary Examiner, Art Unit 2853